Name: Council Regulation (EEC, Euratom, ECSC) No 3765/92 of 21 December 1992 correcting, with effect from 1 January 1991, the weightings applicable in Denmark, Germany, Greece, Spain, France, Ireland, Italy, the Netherlands, Portugal and the United Kingdom to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: economic analysis;  personnel management and staff remuneration;  EU institutions and European civil service;  social protection;  executive power and public service
 Date Published: nan

 class="page"> class="page"> </body></html>